Citation Nr: 1103351	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's Fiancé


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran who served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a May 2010 Board Hearing.  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service-connected disabilities include tremors and 
incoordination of the right and left hand, pituitary adenoma, 
convulsive disorder, decreased vision of the left eye, post-
operative small bowel resection and appendectomy.  The Veteran 
contends that his service-connected disabilities have rendered 
him unable to secure or follow a substantially gainful 
occupation.  Regrettably, the Board finds that more development 
is in order before a determination may be made on the issue in 
question.  

At his May 2010 Board Hearing, the Veteran stated that he was 
employed in the medical technician field from 1976 to 1997 and 
that around 1997 he stopped working as his service-connected 
disabilities, to primarily include his bilateral hand tremors, 
prevented him from continuing in his line of work.  It was noted 
that the Veteran had two years of college education.  The Veteran 
further stated that he presently experiences a number of symptoms 
which interfere with his activities of daily living to include 
seizures, tremors, dizziness and blurred vision.  

A review of the record reveals a long history of dizziness, 
blurred vision, headaches and seizures.  Regarding the Veteran's 
employment, treatment records dated in October and November 1998 
reported that the Veteran stopped working due to his low back 
pain.  A QTC examination report dated in October 1998 reported 
the Veteran's assertion that he was unable to work because of his 
recurrent headaches and blurred vision.  

The record includes numerous QTC examination reports, 
unfortunately, however, none of the QTC examiners provided a 
medical opinion pertaining to whether or not the Veteran is 
unable to work due to his service-connected disabilities.  
Accordingly, a new examination is in order so that such a 
determination can be made.

Finally, during his May 2010 Board Hearing, the Veteran stated 
that he is presently in receipt of Social Security Administration 
disability benefits.  As the Veteran's Social Security records 
have not been associated with the claims folder, VA must seek to 
obtain those records before proceeding with the appeal.  See Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AMC/RO is to 
make all necessary attempts to obtain these records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  Since the claims file is being 
returned it should also be updated to include those VA treatment 
records not presently included in the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate 
action to secure any and all pertinent 
records which have been identified but not 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the AMC/RO cannot locate such 
records, the AMC/RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond.

2.  The AMC/RO is to undertake appropriate 
efforts to obtain and associate with the 
claims file a complete copy of the 
Veteran's SSA disability determination as 
well as all associated medical records.

3.  Thereafter, the Veteran should be 
accorded the appropriate examination(s) to 
assess the Veteran's ability/inability to 
work based on his service-connected 
disabilities.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  

The examiner is also requested to indicate 
the impact of the service-connected 
disabilities (tremors and incoordination 
of the right and left hand, pituitary 
adenoma, convulsive disorder, decreased 
vision of the left eye, post-operative 
small bowel resection and appendectomy) on 
the Veteran's ability to obtain and retain 
employment.  In that regard, the Board 
notes that the Veteran testified that he 
has a high school education and some 
college education and previously worked as 
a medical technician.  The examiner is 
informed that the Veteran's age and 
nonservice-connected disabilities may not 
be considered in connection herewith, only 
the service-connected disabilities and 
their impact on the Veteran's ability to 
obtain and retain substantially gainful 
employment are for consideration.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.   

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.

5.  The AMC/RO must ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

6.  After ensuring that the duty to assist 
has otherwise been fulfilled, the RO must 
readjudicate the issue on appeal.  If the 
benefit is not granted, the Veteran and 
his representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


